Citation Nr: 0311111	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  92-11 517 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for retinitis of the left 
eye, currently evaluated as 20 percent disabling after a 
10 percent deduction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1954 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded the appeal for 
additional development in November 1992 and September 1997.  

A May 1957 RO decision granted service connection for 
retinitis of the left eye, assigning a 20 percent evaluation 
after a 10 percent deduction.  The veteran was notified of 
that action by official letter dated in May 1957, but he did 
not appeal and that decision became final.  


FINDING OF FACT

The veteran's service-connected retinitis of the left eye is 
manifested by no light perception, but he is not blind in the 
right eye.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
retinitis of the left eye, after deduction of 10 percent, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.383, 4.1, 4.2, 
4.7, 4.10, 4.79, Part 4, Diagnostic Code 6070 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See The Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §  5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, as well as a July 2002 letter, informing them of 
evidentiary development under the VCAA, the legal criteria 
governing the evaluation of the veteran's service-connected 
disability, the evidence necessary to substantiate the 
veteran's claim, the evidence considered, and the reasons for 
the denial of his claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded multiple VA examinations, field 
examinations, and a personal hearing, and treatment records 
have been obtained.  Therefore, it is concluded that the VA 
has complied with the VCAA, and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating 
period otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected retinitis of the left eye has 
been evaluated under Diagnostic Code 6070.  Diagnostic 
Code 6070 provides that blindness in one eye, having only 
light perception, warrants a 30 percent evaluation where 
visual acuity in the other eye is 20/40.  Service connection 
for a right eye disability has not been established.  

The veteran has been assigned a 20 percent evaluation, after 
a 10 percent deduction, for his service-connected retinitis 
of the left eye.  Therefore, he has been assigned the maximum 
schedular evaluation that may be granted under Diagnostic 
Code 6070.  

Compensation is payable for the combination of blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability.  38 C.F.R. § 3.383(a)(1).  Loss of use 
or blindness of one eye, having only light perception, will 
be held to exist when there is inability to recognize test 
letters at 1 foot and when further examination of the eyes 
reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at 3 feet, lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet, 
being considered of negligible utility.  38 C.F.R. § 4.79.  

VA treatment records, dated in April 1989 and February 1990, 
reflect that the veteran had no light perception in his left 
eye and 20/60 and 20/40, respectively, vision in his right 
eye.  A December 1991 VA record reflects that the veteran's 
eye examination was unsatisfactory because of poor 
cooperation.  

The reports of May 1993, March 1996, October 1997, and August 
2002 VA eye examinations, as well as a June 1998 VA eye 
opinion, all reflect that there were no objective findings 
that would explain the veteran's subjectively reported lack 
of visual acuity in the right eye.  During the May 1993, 
March 1996, and October 1997 examinations the veteran 
reported that he had no light perception in his right eye.  
The August 2002 report reflects that the veteran could see 
far hand movement in the right eye.  

The report of a July 1993 VA field examination report 
reflects that the examiner observed the veteran to behave 
like a blind person.  However, neighbors were not 
interviewed.  The report of a September 2001 VA social and 
field survey reflects that the veteran reported that he was 
able to guide himself by the color of the sidewalk.  One 
neighbor indicated that the veteran did some home chores and 
that he would come out of the house by himself to do errands 
and converse with neighbors.  Another neighbor said that the 
veteran was mostly at home, seated on the front porch.  

May 1994 VA treatment records reflect that the veteran did 
not behave as a totally blind person and the veteran's loss 
of vision was believed to possibly not be as profound as 
alleged.  His vision in the right eye was estimated to be 
20/400.  In November 1994 the veteran again alleged no light 
perception in the right eye and the examiner indicated that 
this was not explained by the examination.  

In October and November 2001 the veteran was hospitalized for 
a blind rehabilitation program.  A cataract was removed from 
the right eye in November 2001.  During the rehabilitation 
the veteran participated in training, including low vision 
training.  He did very well.  His vision in October 2001, in 
the right eye, was recorded as 10/300.  

The veteran has offered statements and testimony indicating 
that he has experienced loss of visual acuity in his 
nonservice-connected right eye of varying extents.  He has 
indicated, at times, that he has no light perception, while 
at other times he has indicated that he can see far hand 
movement and be guided by the color of a sidewalk.  

A review of all of the evidence of record reflects that there 
is no competent medical evidence that indicates that the 
veteran's reported degree of loss of visual acuity in the 
right eye has an objective basis.  All of the competent 
medical evidence that addresses the validity of the veteran's 
degree of loss of visual acuity in the right eye concludes 
that there is no demonstrated pathology that would explain 
the subjectively reported loss of right eye visual acuity.  
With consideration of the inconsistency of the veteran's 
reports regarding the degree of loss of visual acuity in the 
right eye, i.e., reports vary from no light perception to 
ability to see far hand movement to being able to be guided 
by the color difference of a sidewalk, the reports by the 
veteran's neighbor that the veteran did some home chores, 
errands, and the veteran's report during the October 2001 
treatment that he would work in the yard, as well as all of 
the competent medical evidence, that addresses the subject, 
indicating that there is no objective pathology for the 
subjectively reported loss of visual acuity in the right eye, 
the Board concludes that a preponderance of the evidence is 
against a finding that the veteran has loss of use or 
blindness in his nonservice-connected right eye.  

Because the veteran does not have loss of use or blindness of 
his nonservice-connected right eye, as that is described at 
38 C.F.R. § 4.79, his nonservice-connected right eye may not 
be considered in evaluating his service-connected retinitis 
of the left eye.  Since his nonservice-connected eye may not 
be considered, and he has been maximally rated for his 
service-connected left eye, a preponderance of the evidence 
is against an evaluation greater than the 20 percent, after a 
10 percent deduction, that has been assigned.  


ORDER

An evaluation for retinitis of the left eye greater than 
20 percent, after a 10 percent deduction, is denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

